Citation Nr: 0836070	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The appellant had service in the U.S. Army Reserves from July 
2005 to October 2005.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she currently suffers from a back 
disorder which she sustained in August 2005 due to wearing a 
ruck sack and increased physical activity during basic 
training.

The appellant's preservice private treatment records indicate 
that she was seen by a physician for mid back pain in May and 
June 2004.  During the course of treatment, the appellant 
stated that she did not have a history of previous back 
problems and X-rays revealed no obvious abnormality.  The 
physician diagnosed the appellant with mechanical back pain.

The appellant's induction examination in July 2004 contains no 
evidence of complaints, treatment, or diagnosis of a back 
disorder.  

The appellant's service treatment records demonstrate that she 
reported to sick call after participating in a ruck march, 
complaining of mid to low back pain on August 5, 2005.  The 
appellant was seen on several occasions throughout August 2005 
and was ultimately diagnosed by the Entrance Physical Standards 
Board (EPSBD) with lumbago and grade 1 spondylolisthesis 
associated with L5 spondylolysis.  The EPSBD recommended that the 
appellant be separated from service due to failure to meet 
medical procurement standards.  On August 26, 2005, the appellant 
returned for a follow-up visit and the physician's assistant 
noted that the appellant stated that she has a history of low 
back pain from years as a dancer.  The appellant was separated 
from service in October 2005.  

The appellant's private treatment records in March 2006, 
including X-rays, indicate that the appellant currently 
suffers from bilateral spondylolysis and grade 1 
spondylolisthesis of L5 on S1, and that she has been 
receiving treatment for her back disorder.  

The appellant was afforded a VA examination in June 2006.  The 
appellant reported to the examiner that her back pain is worse 
since service, however, that back pain was also present prior to 
service, mostly caused by sitting for long periods of time.  The 
examiner diagnosed the appellant with chronic back strain.  

In March 2006 the veteran was diagnosed as having bilateral 
spondylolysis and grade 1 spondylolisthesis of L5 on S1; however, 
on VA examination 3 months later, those conditions were not 
noted.  Further examination is required to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).    

In addition, the Board has reviewed the record and notes that 
there is a question as to the type of service that the 
appellant performed.  The appellant's DD Form 214 indicates 
that she served in the U.S. Army Reserves from July 2005 to 
October 2005.  However, it is unclear as to whether her 
service is considered active duty, or active duty for 
training. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the type of service performed 
by the appellant between July 2005 and 
October 2005 and whether that service in 
the U.S. Army Reserves was active duty or 
active duty for training.  

2.  The appellant should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any back disorders which may 
be present.  The claims folder should be 
made available to the examiner for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly preservice 
treatment records and service treatment 
records.

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
back disorder that existed prior to her 
entry into service?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current back 
disorder had its onset in service?  

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




